DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 12-19 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2009/0042019) in view of Husted et al. (US 2007/0222100), hereinafter Husted.
Regarding claims 1, 13-14, and 18, Nilsson discloses a method of producing a wood material panel (abstract) comprising: (a) scattering a multitude (or ‘plurality’) of wood particles to produce a ‘particulate cake’ (par. 0047-0057 describes different modes of scattering particles into a ‘particle mat’ which is equivalent to ‘particulate cake’);
(b) applying an adhesive to at least some of the wood particles which would inherently occur by indirect transfer during the scattering of the particles within a mold (par. 0042), or as Nilsson states in par. 0063, “core particles that are applied between the stranded parts may be adhesive-coated more heavily . . . and can be guided separately to a nozzle for application” (emphasis added), thus occurring “during the scattering” as “at least some of” the particles are “guided” to a nozzle, and added in layers as shown in Figs. 6-7 as outlined below;
(c) pressing of the particulate cake under high temperature (meeting claim 18) and high pressure (par. 0042, 0058-0061) and wherein a quantity of the adhesive is varied based on the quantity of adhesive’s position within the particulate cake (par. 0044-0046, 0061, 0063 – referring to the core particles applied between the stranded parts vs. core particles making up the stranded parts – stranded parts are at 15 in schematic Fig. 6). 
Additionally or alternatively, it has been held that any order of performing steps would be obvious if there are no unexpected results from such a change. It is noted that the addition of resin during the scattering does not preclude additionally adding resin/adhesive before scattering as to add more adhesive to selected areas using some particles with a greater adhesive impregnation ratio. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the adhesive is added to the particles as they are scattered in addition to or as a reversal of the steps discussed above as is required in the claims. 
Furthermore with respect to the “during the scattering” limitation, Husted discloses a similar process of molding wood composite materials by applying a resin and wood material together in a desired configuration, and pressing into a board (Husted, par. 0002-0003). Husted further discloses that the adhesive can be applied in a blender or tumbler and sprayed (par. 0051) onto the adhesive to the wood chips while falling (Husted, par. 0003, 0025, 0051) as also in claims 13-14. 
Like Nilsson (in par. 0063) above, Husted (par. 0025) provides for having different resin compositions/additives in some locations with respect to others and provides for differentiating the resin:wood ratio (par. 0045) at different locations, which is similar to Nilsson above. Accordingly, one of ordinary skill in the art would have found the techniques of Husted applicable/substitutable to the process of Nilsson above, with a reasonable expectation of success since both modes of applying resin to wood, would enable the ordinary artisan to maintain control over the composition or resin:wood ratio in various locations of the product. Accordingly, one of ordinary skill in the art would have found it obvious to have substituted the mode in which Husted applies the adhesive to the chips by spraying as they fall as required or “during the scattering” as in the claims.
Regarding claims 15-16, Nilsson/Husted discloses the subject matter of claim 1, but does not explicitly disclose that the adhesive is one of the types as listed in claims 15-16 – broadly disclosing the adhesive is a “setting” resin (Nilsson, par. 0042, 0058). 
However, Husted discloses as part of a similar process, that urea-formaldehyde, melamine, phenolic, and isocyanates (Husted, par. 0003, 0048-0051) can be used as a thermosetting resin as applied to the wood materials. Nilsson provides for a “setting” resin and Husted describes a specific type of thermosetting resin. It has been held that the selection of a known material based on its suitability for an intended purpose or use supports a case of prima facie obviousness. Accordingly, one of ordinary skill in the art would have found it obvious to have used Husted’s thermosetting resin materials as the “setting” resin in Nilsson above as the ordinary artisan would have realized that such a material would have been suitable for use as a setting resin and Husted demonstrates these known thermosetting materials in the art. 
Regarding claim 19, Nilsson/Husted discloses the subject matter of claim 1, but does not explicitly disclose that the anticipated position of the wood particles is measured by a high speed camera. However, Husted discloses as part of a similar process, the use of an infrared camera (spectroscopy) (Hustred, par. 0032, 0034-0042) as to monitor and analyze using a computer, the amount of resin in the material with respect to the wood particles present. Accordingly, in order to likewise be able to monitor the amount of resin present within the material as it is being produced, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is a camera present as to measure the amount of resin present within the position of the wood as is claimed. 
Claims 2-7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2009/0042019), in view of Husted (US 2007/0222100) as applied to claim 1 above, and further in view of Lewis et al. (US 2018/0215069), hereinafter Lewis.
Regarding claims 2-3 and 6-7, Nilsson/Husted discloses the subject matter of claim 1, and also includes the subject matter of claim 7 (Nilsson, par. 0043 discusses using a finer fraction of particles in different locations), but does not explicitly disclose introducing at least one additive at different positions within the particulate cake as required in claims 2-3 and 6. 
However, Lewis discloses a similar method to that of Nilsson, in that Lewis also puts particles and adhesive into a mold and compresses the combination of particles and adhesive into a wood material panel (Lewis, par. 0085, 0094, 0106, 0122). Lewis further discloses that additives can be included with the adhesive (Lewis, par. 0108-0117) as to confer favorable properties on the manufactured wood product and such additives and adhesive can be applied. 
Nilsson/Husted as discussed above discloses a “base” process of producing a wood material panel having a variable amount of adhesive but does not specify the type of adhesive other than stating that it is a setting type. Lewis discloses a substitutable alternative to the base process of Nilsson that is similar to the claimed invention in that Lewis also includes an additive material within the adhesive material – as to produce a thermoplastic resin and a crosslinking agent that together, would act as a setting adhesive that can include a variable amount of crosslinking agent/resin (Lewis, par. 0094, 0100, 0110) that can be applied together or separately. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the additive materials of Lewis (par. 0108-0117) into the adhesive of Nilsson above as to use a similar type of setting resin, resulting in a variable amount of additives to be included at different positions within the particle mat of Nilsson above since Nilsson uses a variable amount of adhesive (Nilsson, par. 0063) at different locations. 
Accordingly, one of ordinary skill in the art would have found it obvious to have specified that there is a variable amount of additives included within the particulate cake at different positions (along with adhesive) as is required in the claims as to likewise confer favorable properties upon the wood material product (Lewis, par. 0108) at various locations as in claims 2-3 and 6, as a substitution of the generalized “setting” adhesive in Nilsson above.  
Regarding claims 4-5 and 12, Nilsson/Husted/Lewis discloses the subject matter of claim 2 as discussed above, and further discloses that an adhesive component can be included as an additive (Lewis, par. 0094 describes that the crosslinking agent can be added separately such that it would constitute an ‘additive’), or the substances as listed in claim 5 (Lewis, par. 0042-0043, 0108-0117), which would necessarily or inherently alter the thermal conductivity (such as the carbon nanotubes in Lewis, par. 0116) of the combined material as in claim 12. It would have been obvious to one of ordinary skill in the art to have incorporated these limitations as described in Lewis for the same reasons set forth in claim 2 above. 
Regarding claim 17, Nilsson/Husted/Lewis discloses the subject matter of claim 2, and further discloses the use of a cross-linking agent which reads on “other bonding agents” (Lewis, par. 0100). 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742